NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circm't
GENETICS INSTITUTE, LLC,
Plain,tiff-Appellan,t,
V.
NOVA.RTIS VACCINES AND DIAGNOSTICS, INC.,
Defen,dan,t-Cross Appellant.
2010-1264, -1301
Appea1s from the United States District Court for the
District of DeIaware in case n0. 08-CV-0290, Judge Sue L.
Robinson.
ON MOTION
ORDER
Genetics Institute, LLC (Genetics) moves for clarifica-
tion of the court's order granting its motion for an exten-
sion of time.
Upon consideration thereof
IT ls ORDERED THAT:
The motion for clarification is granted The briefing
schedule is stayed pursuant to Fed. Cir. R. 31(c).

GENE'r1cs 1NsT v. NovART1s vAoo1NEs 2
FoR THE COURT
 3 1  lsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Bradf0rd J. Badke, Esq.
George A. Ri1ey, Esq. u_3_ cook-E}EE}>)pgAL3 ron
THE FEDERAL ClRCUlT
s8
AUG 3 1 2010
.IANHORBALV
0LERK